Citation Nr: 9932169	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
right hip, to include service connection secondary to the 
veteran's service-connected right knee disability.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability incurred as a result of 
Department of Veterans Affairs (VA) medical treatment during 
a hospitalization from January 9, 1984, to January 30, 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from September 1942 November 
1945.  

The Board of Veterans' Appeals (Board) denied a claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 351 (now § 1151) for additional disability 
incurred as a result of VA medical treatment during a 
hospitalization from January 9 to 30, 1984, in a decision 
dated in May 1988.  

Subsequent to that decision, the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) decided the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S.Ct. 552 (1994).  That decision 
invalidated part of a VA regulation concerning negligence in 
§ 1151 claims.  In November 1993, the veteran requested 
reconsideration of his case in light of Gardner.  The VA 
informed the veteran that there was a VA-wide stay of all 
cases affected by the Gardner decision, pending issuance of a 
new regulation.  In March 1995, a new regulation was 
promulgated, in compliance with Gardner; and in April 1995, 
the veteran requested that his claim be reopened.  In a 
rating decision dated in May 1995, the RO denied the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA medical treatment.  
The veteran subsequently perfected an appeal of that 
decision.  In light of the Gardner decision and the 
subsequent change in law, the Board finds that the claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability incurred as a result of VA medical 
treatment during a hospitalization from January 9, 1984, to 
January 30, 1984, has been reopened.  Additionally, the Board 
remanded this case in April 1997.  The case has been returned 
to the Board for appellate review.  

The Board also notes that, in a rating decision dated in 
February 1998, the RO denied service connection for arthritis 
of the right hip secondary to the veteran's service-connected 
right knee disability.  The veteran also perfected an appeal 
of that decision.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Arthritis of the right hip did not have its onset during 
service, nor did that disorder become manifested to a 
compensable degree within one year of the veteran's 
separation from service.  

3.  The veteran's arthritis of the right hip was not caused 
by and did not increase in severity due to his service-
connected right knee disability.  

4.  There is no competent evidence that the veteran currently 
has muscle damage or residuals of a post-operative infection 
related to the January 1984 VA surgery.  

5.  Surgery and treatment received at the VA hospital during 
a hospitalization from January 9, 1984, to January 30, 1984, 
did not cause urinary outlet symptoms or impotency.  

6.  Surgery performed at the VA hospital during the 
hospitalization from January 9, 1984, to January 30, 1984, 
resulted in a tender and painful scar.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hip was not incurred in or 
aggravated by service; nor may arthritis of the right hip be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The criteria for secondary service connection for 
arthritis of the right hip are not met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.310 (1999).

3.  The requirements for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a tender and painful surgical 
scar incurred as a result of surgery performed during a VA 
hospitalization from January 9, 1984, to January 30, 1984, 
are met.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.358, 3.800 
(1997).  

4.  The requirements for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability, other 
than a tender and painful surgical scar, incurred as a result 
of VA medical treatment during a hospitalization from January 
9, 1984, to January 30, 1984, are not met.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.358, 3.800 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Right Hip

In light of the letter dated in February 1998 from John A. 
Vanlandingham, M.D., a private physician, discussed below, 
the Board finds that the veteran's claim for entitlement to 
service connection for arthritis of the right hip, secondary 
to his service-connected right knee disability, is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Reiber v. Brown, 7 Vet. App. 513 (1995).  The Board further 
finds that the VA has met its duty to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107.  

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110.  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show no complaints, findings or 
diagnoses regarding the right hip; nor is there any competent 
evidence tending to show that such disorder had its onset in 
service.  Additionally, there is no competent evidence 
tending to show that arthritis of the right hip was 
manifested to a compensable degree within a year of the 
veteran's separation from service.  Therefore, the Board 
finds that arthritis of the right hip was not incurred in or 
aggravated by service and that such disorder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In this case, the veteran contends that he developed 
arthritis of the right hip due to irregular walking caused by 
his service-connected right knee disability.  The Board notes 
that secondary service connection is warranted for a 
disability when that disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection is also warranted for 
a disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a letter dated in October 1990, a VA physician related 
that the veteran had rheumatoid arthritis and severe 
degenerative changes in his right knee and that he had 
significant problems ambulating because of his joint disease.  
The Board notes that a final decision by the Board in March 
1981 denied service connection for rheumatoid arthritis, and 
the veteran has not indicated that he wishes to reopen a 
claim for entitlement to service connection for such 
disorder.  According to the October 1990 letter, the VA 
physician believed that the veteran had a very significant 
problem with his service-connected right knee which had no 
doubt affected other joints of his lower extremity, in 
particular his left hip.  While the VA physician noted that 
the veteran had limited range of motion in both knees and 
both hips, he did not specifically diagnose arthritis of the 
right hip and attribute such disorder or worsening of such 
disorder to the service-connected right knee disability.  

In a letter dated in November 1993, Bascom C. Raney, M.D., a 
private physician, related that the veteran had the first 
indication of onset of arthritis in both knee joints as a 
result of an injury in Belgium in 1945.  The physician added 
that it seemed evident that rheumatoid arthritis developed 
during the veteran's service.  Dr. Raney made no reference to 
the veteran's right hip.  However, in a letter dated in 
August 1993, Dr. Raney reported that the veteran had endstage 
rheumatoid arthritis and that he had considerable weakness in 
his hips and thighs due to his debilitating condition.  

However, the Board notes that a letter dated in October 1978 
from F. M. Phillippi, M.D., a private physician, indicates 
that the veteran was diagnosed with rheumatoid arthritis in 
1975; and there is no competent evidence of rheumatoid 
arthritis having been present in service or for many years 
after the veteran's service.  In light of the absence of such 
evidence and the October 1978 letter from Dr. Phillippi, the 
Board does not find Dr. Raney's conclusion probative.  

The veteran underwent a VA examination in August 1997.  The 
diagnoses included advanced rheumatoid arthritis of the right 
hip and generalized rheumatoid arthritis.  According to the 
examination report, X-rays of the right hip revealed that the 
femoral head was deformed and the presence of focal sclerotic 
changes.  Those films also showed that the hip joint was 
obliterated and osteoporosis was present.  The X-ray 
impression was advanced rheumatoid arthritis.  The examiner 
added that the remote right knee injury was not likely 
related to the development of rheumatoid arthritis in the 
right hip.  Additionally, the examiner related that it was 
possible that the veteran had traumatic arthritis of the 
right knee initially and that such disorder had been 
subsequently overshadowed by rheumatoid arthritis.  

In his February 1998 letter, Dr. Vanlandingham related that 
he had reviewed the veteran's available medical records and 
that he understood that the veteran had a rather severe 
injury to his right knee during service.  Dr. Vanlandingham 
added: 

Because of the deformity of the knee [the 
veteran's] lower extremity is turned out 
and his weight bearing characteristics 
have changed to accommodate for the knee 
problem.  It is my opinion that this 
change in normal alignment of the 
structures had caused excessive weight on 
the hip joint and has provided major 
contribution to the severity and the 
problems noted in the hip joints.  It is 
also my opinion that the hip joint is not 
only involved with rheumatoid arthritis 
but significant degenerative arthritis 
related to the change in pelvic alignment 
triggered by the knee injury.  Even 
though the rheumatoid arthritis is 
certainly not service connected, it is my 
opinion that the knee problems have 
contributed to unusual stresses in the 
hip joints and ha[ve] caused a 
destructive arthritis to develop which 
would not have developed had he not 
sustained the knee injury.  

As for the issue of whether the veteran has degenerative 
arthritis of the right hip, in addition to rheumatoid 
arthritis of that joint, a private medical record dated in 
September 1996 shows that the veteran was seen with pain and 
crepitus of the hip and includes an impression of severe 
rheumatoid and degenerative arthritis.  The report of a 
private bone scan performed in October 1996 includes an 
impression of marked increased activity in the right hip.  It 
was noted that the findings were non-specific and could be 
related to severe osteoarthritis, old trauma, infection, 
avascular necrosis, or bone lesion.  Correlation with plain 
films was strongly recommended.  The impression of subsequent 
X-rays of right hip was rheumatoid arthritis.  

Dr. Vanlandingham diagnosed degenerative arthritis of the 
right hip, in addition to rheumatoid arthritis of that joint, 
and attributed such disorder to the service-connected right 
knee disability.  That physician reported that he had 
reviewed the available medical records pertaining to the 
veteran.  However, it is not clear what medical records those 
included.  The VA physician who examined the veteran in 
August 1997 referred to specific evidence to support his or 
her conclusions, such as X-rays of the right hip showing 
rheumatoid arthritis.  Dr. Vanlandingham referred to no 
objective evidence showing that the veteran has degenerative 
arthritis of the right hip in addition to rheumatoid 
arthritis of that joint.  Therefore, the Board finds the 
opinion of the August 1997 VA examiner more probative than 
that of Dr. Vanlandingham; and the opinion of the August 1997 
VA physician is against finding that the veteran currently 
has arthritis of right hip due to his service-connected right 
knee disability.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for arthritis of the 
right hip, to include service connection on a secondary 
basis.  


II.  Compensation Benefits under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability, then 
compensation, including disability compensation, shall be 
awarded in the same manner as if the additional disability 
were service-connected.  See 38 C.F.R. §§ 3.358, 3.800.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability results from the continuance or natural progress 
of the disease or injury for which the training, treatment, 
or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), 
(2).

The regulations also provide that the additional disability 
must actually result from VA hospitalization or medical or 
surgical treatment, and not merely be coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable.  38 
C.F.R. § 3.358(c)(1), (2).  The regulations further provide 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  
38 C.F.R. § 3.358(c)(3).

Additionally, if the evidence establishes that the proximate 
cause of the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, the additional 
disability will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The Board also notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. § 
1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions 
were invalidated by the Court in the Gardner case discussed 
previously.  As indicated above, that decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to October 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 in effect before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions 
and under the interim rule issued by the Secretary in March 
1995, and subsequently adopted as a final regulation.  Thus, 
neither VA fault nor an event not reasonably foreseeable 
would be required for this claim to be granted.

Review of the record discloses that the veteran wants 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability incurred as a result of VA medical treatment 
during a hospitalization from January 9, 1984, to January 30, 
1984.  He asserts that his additional disability includes an 
improperly healed wound, a tender and painful scar, a staph 
infection, impotence, muscle damage and difficulty urinating.  
The Board notes that there is no competent evidence tending 
to show that the veteran currently has any residuals of a 
staph infection manifested after the January 1984 VA surgery 
or any muscle damage related to such surgery.  

VA hospital records show that the veteran underwent a 
cystoscopy in December 1983.  The diagnosis was benign 
prostatic hypertrophy, and a retropubic prostatectomy was 
recommended.  In January 1984, the veteran underwent 
retropubic prostatectomy.  Prior to the surgery, VA medical 
records show that the veteran had a history of urinary 
hesitancy, small urinary stream, small volume and dribbling 
for eight to ten years with a worsening of symptoms in the 
three to four months prior to the January 1984 surgery.  
According to the VA hospital summary, the veteran, who was 
hospitalized for approximately three weeks, did well post-
operatively requiring no special care until several days 
later when he developed urinary clots which required 
reinsertion of the Foley catheter after it had been 
discontinued.  There was some slight delay in the wound 
healing of the incision site which required Bacitracin soaks 
four times daily and secondary healing.  The veteran was 
voiding normally at the time of his discharge from the 
hospital.  However, upon discharge, his incision was still 
healing although it had markedly improved since his early 
hospital days.  It was also noted that a catheter was 
reinserted several times during the hospitalization due to 
the veteran's inability to void.  At the time of discharge, 
the veteran was voiding normally, with no hematuria or 
urinary clots.  It was also noted that the veteran became 
anxious at the end of his hospital course and desired to be 
discharged prior to the complete healing of his wound.  

In a letter dated in March 1995, Dr. Raney reported that the 
veteran had a post-operative staph infection and urethra 
stricture and required several dilatation procedures to 
correct the problem after his 1984 prostate surgery.  
According to Dr. Raney:

Today he still has small urinary stream 
and urinary frequency.  He had an 
incision through the abdomen to perform 
the surgery.  The scar that was left from 
the incision is still painful today when 
he wears his pants.  He has pain at the 
zipper site and belt line.  Due to 
problems incurred from the surgery and 
the initial problems with urination not 
being corrected, I feel that [the 
veteran] should be compensated in some 
manner.  

According to a private medical record dated in April 1995 
from Dr. Garner, the veteran voided with a small stream and 
had been impotent since his surgery.  He also claimed there 
was pain in the incision area and pain in the right kidney 
area.  Additionally, his complaints included nocturia four to 
six times with no daytime frequency with a small urinary 
stream and some hesitancy.  The impression was status post 
suprapubic prostatectomy with possible bladder neck 
contracture and impotency.  Dr. Garner also reported that the 
veteran came to see him because he wanted the doctor to write 
a letter for him to get VA disability benefits.  

The veteran underwent a VA genitourinary examination in 
August 1998.  The examiner related:  

It is impossible to tell at this point 
whether or not the [veteran] had a 
staphylococcal infection postoperatively.  
A culture was taken according to orders 
written in the available chart, however, 
no report of this culture was found.  No 
mention of the staphylococcal infection 
was made in the clinical notes or in the 
discharge note.  According to progress 
notes, especially the nurses notes, there 
was purulent drainage from the site of 
the surgical wound and it is the opinion 
of this examiner that the [veteran] 
likely did have a postoperative infection 
of some sort.  The [veteran] continues to 
complain of a painful scar, but the scar 
is well-healed and it is tender 
subjectively to touch, but this 
tenderness is slight.  Subjectively he 
complains of pain in wearing ordinary 
trousers and also using a seat belt.  He 
does continue to have urinary outlet 
symptoms and he does continue[] to 
complain of sexual impotence.  These also 
are subjective type complaints at the 
present time.  The examiner has no 
reasons to doubt the validity of these 
complaints.  

The [veteran's] additional disability, 
which he claims as a result of this 
surgery, is not uncommon after any sort 
of surgical procedure including 
retropubic prostatectomy.  Many patients 
complain of pain at the site of almost 
any sort of surgical scar sometimes for 
many years after the surgery without 
apparent cause.  Also sexual impotence 
certainly can follow a prostatectomy, but 
more likely to follow a radical 
prostatectomy.  Bladder neck problems 
with contracture are not all unusual 
following prostate surgery.  Sometimes 
the patient[s] have strictures in the 
urethra following such surgery and this 
is an uncommon postoperative problem.  
However, it can not be verified what is 
the nature of the [veteran's] 
postoperative urinary outlet symptoms 
without further investigations such as a 
cystoscopy.  The veteran, however, is not 
willing to have further investigation 
according to what he said and according 
to Dr. Garner's note.  

The diagnoses were status post retropubic prostatectomy for 
benign prostatic hypertrophy with urinary outlet symptoms, 
history of postoperative wound infection and delayed healing 
of the surgical wound, chronic pain at the site of this 
suprapubic scar and continual urinary outlet symptoms, 
possibly due to bladder neck contracture or urethral 
stricture.  

Thus, it appears that the veteran has a tender and painful 
surgical scar, a compensable disability, that he did not have 
prior to the January 1984 VA surgery.  The veteran also 
complains of urinary symptoms, symptoms that a VA physician 
in August 1998 referred to as urinary outlet symptoms, and 
symptoms which the veteran had prior to the surgery.  The 
August 1998 VA examiner's opinion is very probative.  That 
examiner reported having reviewed the veteran's claims file 
and the discussion of the veteran's January 1984 
hospitalization shows that the examiner carefully reviewed 
and considered the pertinent records.  There is no evidence 
that Dr. Raney or Dr. Garner reviewed the veteran's complete 
medical history.  Significantly, the August 1998 VA examiner 
did not include impotency in the diagnosis.  Moreover, it 
appears that Dr. Garner's notation that the veteran had been 
impotent since the surgery at issue is a recitation of 
medical history by the veteran and is, therefore, not 
probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).

Furthermore, the physician who had access to the veteran's 
complete medical history concluded that the nature of the 
veteran's urinary outlet symptoms since the January 1984 VA 
surgery could not be verified without further investigation 
such as tests and procedures which the veteran was not 
willing to undergo.  Under the circumstances, the Board finds 
that urinary outlet symptoms and impotency were not the 
result of the January 1984 VA surgery and treatment.  

With regard to the issue of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability, 
other than a tender and painful scar, incurred as a result of 
VA medical treatment during a hospitalization from January 9, 
1984, to January 30, 1984, for the reasons discussed above, 
the Board finds that the preponderance of the evidence is 
against such claim.  Therefore, the resolution of doubt is 
not warranted.  38 U.S.C.A. § 5107(b).  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the right hip, to include 
service connection secondary to the veteran's service-
connected right knee disability, is denied.  

Service connection for a tender and painful scar incurred as 
a result of VA medical treatment during a hospitalization 
from January 9, 1984, to January 30, 1984, under the 
provisions of 38 U.S.C.A. § 1151, is granted.  

Service connection for additional disability, other than a 
tender and painful scar, incurred as a result of VA medical 
treatment during a hospitalization from January 9, 1984, to 
January 30, 1984, under the provisions of 38 U.S.C.A. § 1151, 
is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

